Exhibit 99(b) Page 1 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS AND SIX MONTHS ENDED OCTOBER 30, 2, 2010 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales October 30, October 31, % Over October 30, October 31, (Under) Net sales $ % % 100.0 % Cost of sales % % 84.4 % Gross profit % % 15.6 % Selling, general and administrative expenses % % 8.6 % Income from operations ) % % 7.0 % Interest expense ) % % 0.5 % Interest income ) ) % )
